 EDENWALD CONSTRUCTION CO297Edenwald Construction Co., Inc.and Belt Contract-ingCo.,Inc.andAttmoreWalton.Case 29-CA-12779May 30, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn May 6, 1988, Administrative Law JudgeHarold B. Lawrence issued the attached decision.The Respondents, Edenwald Construction Co.,Inc. (Edenwald) and Belt Contracting Co. Inc.(Belt), filed exceptions and a supporting brief, andtheGeneral Counsel filed exceptions and a sup-porting brief and an answering brief in response tothe Respondents' exceptions to the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings, 2and conclusions only to the extent consistent withthisDecision and Order.The judge found that the Respondents, Eden-wald and Belt, are an integrated business enterpriseand constitute a single employer, and that their em-ployees constitute a single appropriate unit. Hethus concluded that the Respondents violated Sec-tion 8(a)(5) and (1) of the Act by failing and refus-ing to provide the employees of Belt with thewages and benefits contained in Edenwald's collec-tive-bargaining agreementwithOperatingEngi-neersLocal 15C (Local 15C), covering certainEdenwald employees.We agree with the judge, for the reasons statedin his decision, that the Respondents constitute asingle employer. However, we disagree with hisfinding that the Respondents unlawfully failed toapply the terms of the bargaining agreement to theBelt employees because we find inadequate supportfor his conclusion that the Belt employees do notconstitute a separate appropriate unit.A finding of single employer status, as the judgerecognized, does not in itself mean that the em-ployees of both entities composing the single em-1As correctly observed by the Respondents in their brief, the judgeerred in finding that the motion to correct the transcript was made solelyby the General Counsel The motion was jointly made by the GeneralCounsel and the Respondents2 The Respondents have excepted to some of the judge's credibilityfindingsThe Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir1951)We have carefullyexaminedthe record and find no basis for re-versing the findingsployer will be included in a single bargaining unitcovered by a collective-bargaining contract signedby only one of the nominally separate employers.As stated inLand Equipment,248 NLRB 685, 688(1980):[A single employer] finding, though rele-vant, is not conclusively determinative as towhether an employerwide unit is appropriatesince the criteria for finding a single employerare different from those for determining theappropriatenesses of the unit.SouthPrairieConstructionCo.v.Local 627, InternationalUnion of Operating Engineers, AFL-CIO, 425U.S. 800 (1976);Frank Naccarato, a Sole Pro-prietor, d/b/a Naccarato Construction Company,et al.,233 NLRB 1394 (1977).In determining the scope of the unit, the pri-mary concern is the community of interest ofthe employees involved. The relevant factorsto be considered are bargaining history, thefunctional integration of operations, the differ-ences in the types of work and the skills ofemployees, the extent of centralization of man-agement and supervision, particularly as tolabor relations and control of day-to-day oper-ations, and the extent of interchange and con-tact between the groups of employees.Naccar-atoConstructionCompany,supra;Peter KiewitSons' Co. and South Prairie Construction Co.,231 NLRB 76 (1977).Edenwald is a general contractor involved, interalia, in heavy construction, and has had a long bar-gaining relationship with Local 15C. Belt, whichbegan operations in 1983, has had no bargaining re-lationshipwith Local 15C at any time. Local 15Chasmade no appearance in this proceeding, andthere is no indication on this record that Local 15Ccurrently seeks or has ever sought to represent theBelt employees.The most recent collective-bargaining agreementcovering Edenwald's Local 15C-represented em-ployees was negotiated in late 1984, more than, afullyear after Belt began operations. Edenwald'sbargaining agreement with Local 15C, negotiatedby the General Contractors Association of NewYork, has a broad description of the scope of thebargaining unit covered by the contract, includingall employees who repair and maintain "contractormachinery."3That bargaining agreement defines the bargaining unit as follows(a)All employees who repair, service, assemble, maintain and re-build all types of contractor machinery including the welding there-of, the handling, storing, pick-up and delivery of parts contingent tothe work andequipmentcovered bythe agreementwith the Unionand the driving maintenance vehicles in the performance of theirContinued294 NLRB No. 22 298DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAs the judge found, Edenwald's employees cov-ered by the bargaining agreement include mechan-ics and welders, who work both in the field and atEdenwald's premises. The evidence shows that themechanics repair heavy equipment, and they gener-ally possess special expertise in regard to engines,transmissions,or electricalwork.An Edenwaldmechanic, in addition to the above repair duties,also drives a fuel truck to the worksites in order tomaintainfuel supplies.The welders do "heavywelding," i.e.,work involving the fabrication ormaintenanceof extremely heavy pieces, such ascaterpillars, bulldozers, and heavy-duty hydraulicexcavators. Edenwald employees are supervised byWorking Foreman Manuel Ortiz, who also deter-minesthe repairs to be made to equipment, andwho does some of the more intricate work.George Paletta, related by marriage to Eden-wald's owners, and one of the two Belt owners,alsoperforms "consulting"work for Edenwald.Although the record indicates that Paletta is famil-iarwith Edenwald's operations, the record doesnot indicate his exact responsibilities for that Com-pany. The judge found that both Paletta and Ortizconfer on a daily basis in order to plan the work tobe performed by the employees of Edenwald andBelt.Belt began operations in 1983 for the purpose ofrepairing andmaintaining equipment owned byEdenwald,4 and Edenwald provided the start-upcapital for Belt. The record contains little specificinformation about Belt's activities during the first2-1/2 years of its existence, but it appears thatBelt's operations have been essentially unchangedfrom its inception. Belt employees generally repairand maintainsmall tools and equipment, includingvans, trucks, and automobiles. For instance, Beltemployees repair small tools, saws, and pumps andperform light mechanical work on small equipmentand vehicles, e.g., hose changing, tire changing,and minormaintenance.Belt also has two employ-ees who work as a parts man and a yardman, re-spectively.Part of the work performed by Belt employeesinvolveswelding.Although the testimony estab-lished that a Belt employee did welding on bucketsfrom Edenwald's heavy equipment, he did so onlyafter the buckets were removed from the equip-ment.Based on Charging Party Walton's testimo-duties, the driving of fuel, oil and grease trucks used to fuel andservice contractors' equipment(b)All employees who operate, only at the [employer's] premises,hoisting devices, such as overhead cranes, yard derricks, portablecranes, forklifts and similar equipment, all in accordance with priorjurisdictional precedents4The record does not detail how this maintenance work was per-formed prior to Belt's formation The record, however, does indicate thatsuch work is occasionally performed by outside companiesny,which was characterized as "sketchy," thejudge found that both Edenwald and Belt employ-ees performed the same light work in connectionwith repairsandmaintenance.5The judge alsofound that some of the Edenwald welders are certi-fied to do certain types of work not performed byBelt employees and that some complicated repairsaremade solely by Edenwald mechanics. Palettatestified that he ran the day-to-day operations forBelt, but the judge found that Ortiz' involvementwith Belt employees was considerable and thatthey worked under his supervision. The judge ob-served that Ortiz screened all applicants for em-ployment with Belt.In view of the above and for the reasons dis-cussed below, we find that the General Counselhas not shown that the Belt employees fail to con-stitute a separate appropriate unit. To the contrary,we find that the Belt employees enjoy a separatecommunity of interest from the Edenwald employ-ees.We disagree with the judge's conclusion that theevidence of overlap between the work of theEdenwald employees and Belt employees is suffi-cient to negate any distinction between the corefunctions of these two groups of employees. Clear-ly, the principalassignmentof the Edenwald em-ployeeswas to perform the more complicatedwork, and that of the Belt employees was to per-form the repair and maintenance work on thesmaller pieces of tools and equipment. EmployeeWalton's limited testimony-which relied solely onhis own experience and which the judge criticizedas being "extremely vague"-has limited probativevalues for establishing the overall nature of theoverlap, especiallywhereWalton acknowledgedthat he performed only occasional work at con-structionsitesafter August 1985, more than a yearbefore he filed the charge in this case. Indeed, thattestimony suffers in comparison with the evidenceindicating that the centralwork performed bythese two groups of employees is distinct and thatthe level ornatureof the skills involved is distin-guishable..Finally,we disagree with the judge's statementthat Local 15C's failure to request the inclusion ofthe Belt employees in the Edenwald bargainingunit is not probative on any of theissues in thiscase, given the settled principle that bargaining his-5 In agreeing with the judge's finding that there is some overlap in thework assignments of Belt employees and Edenwald employees, we donot rely, as he did, on the Respondents' stipulating that the equipmentand maintenance and repair services for Edenwald were and are custom-arily performed by either Edenwald or Belt employees This stipulationindicates no more than that specific repair work was performed by eitheran Edenwald employee or a Belt employee, but not necessarily by both EDENWALD CONSTRUCTION COtory is a relevant factor in assessing employee com-munity of interest. In this regard, there is no claimor evidence that Local 15C was unaware of Belt'sexistence or its function, or the nature of the workperformed by its employees. Thus, it is significantthat Belt was in existence for 2-1/2 years prior tothe institution of the present proceeding, and thatat no time did Local 15C, the union that representsEdenwald's employees, seek to represent the Beltemployees.Such separate bargaining history,which resulted in the Belt employees not beingcovered by the bargaining agreement,6 stronglysupports the Respondents' claim that the Belt em-ployees possess a separate community of interest.We find, therefore, that the separate bargaininghistory for Edenwald's employees to the exclusionof Belt's employees, coupled with the differences inskillsand types of work performed by the twogroups of employees, are determinative of the unitissuespresented in this case. These factors clearlyoutweigh the evidence that Belt employees per-formed repair and maintenance services necessaryforEdenwald's operations and had a significantdegree of contact with Edenwald employees andthat Ortiz and Paletta worked in close cooperationin order to coordinate the work of the Edenwaldand the Belt employees. Accordingly, we find thatthe General Counsel has failed to establish that theBelt employees do not separately constitute an ap-propriateunit.We further find that it would be im-proper to impose on the employees of Belt the col-lective-bargaining agreement executed by Eden-wald and Local 15C and that the Respondentshave not violated Section 8(a)(5) and (1) by failingto do so.7 We shall therefore dismiss the complaintin its entirety.6We find that the judge's reliance on the broad nature of the contrac-tual language regarding the description of the collective-bargaining unitismisplaced It does not follow that,simply because the two companiesconstitute a single employer,the contractual unit description pertainingto the employees of one of the companies a priori establishes that the un-represented employees of the other company are,or should be,includedin the contractual unit because their job classifications seem to comportwith those set forth in the contractual unit The determination whetherthey may or may not constitute an appropriate(separate)unit depends ontheir community of interest and the relevant factors that we have notedabove In this regard,the contractual unit description is a factor to beconsidered but only to see if the job descriptions or classifications of theunrepresented employees,in comparison with those pertaining to the rep-resented employees,are similar'Although we have decided this case without speaking in terms ofwhether the Belt employees could be accreted to the Edenwald unit, ourfinding that the Belt employees have a separate community of interestwould effectively foreclose any accretion SeeMelbet Jewelry Co,180NLRB 107, 109 (1969) We also note that the judge erred in finding thatthe Edenwald employees outnumbered the Belt employees The recordincludes a document establishing that during the period between June1986 and July 1987, Edenwald's complement of unit employees(exclud-ing Ortiz)ranged from 7 to 9 and Belt's employee complement rangedfrom 8 to 15 At no time during this period did the unionized Edenwaldunit employees outnumber the unrepresented Belt employeesORDERThe complaint is dismissed.299Kevin R.Kitchen,Esq.,for theGeneral Counsel.Joan L. Paley,Esq. (Berman,Paley,Goldstein&Berman),of New York, New York, for theRespondents.DECISIONSTATEMENT OF THE CASEHAROLD B. LAWRENCE, Administrative Law Judge.This case was heard by me at Brooklyn, New York, on 4and 5 November 1987.1 The complaint, based on acharge filed by Attmore Walton, an individual, allegesviolation of Section 8(a)(1) and (5) of the National-LaborRelations Act (the Act) by reason of the refusal of theRespondents, Edenwald Construction Co., Inc. (Eden-wald) and Belt Contracting Co., Inc. (Belt) to pay toBelt employees the same wages and benefits received byEdenwald employees under that Company's collective-bargaining agreement with InternationalUnion of Oper-ating Engineers,Local 15C, AFL-CIO (the Union). Thecomplaint alleges that the two companies constitute anintegrated business enterprise and a single employer.In separate answers interposed on their behalf by thesameattorney, the two Respondents deny that they areasingle employer and deny that Belt employees are beingunlawfully depraved of rights under the collective-bar-gaining ageement.The parties were afforded full opportunity to be heard;to call,examine, and cross-examine witnesses;and to in-troduce relevant evidence. Posthearing briefs have beenfiled by the General Counsel and by counsel for the Re-spondents.On the entire record, including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed, I make the followingFINDINGS OF FACT1.JURISDICTIONEdenwald's answer admitted that Edenwald is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act, while Belt's answerdenied that Belt was such an employer. Edenwald, how-ever, can be presumed to know its own status, and factsstipulated at the hearing and recited in the next sectionmake it clear that jurisdiction over Edenwald exists. Asappears hereinafter, I find that the two companies are in-tegrated business enterprises which constitute a singleemployer, and thus jurisdiction exists over both of them.Sakrete of Northern California,137NLRB 1220 (1962)Moreover, Respondents' counsel admitted pertinent juris-dictional allegations in her opening statement.Accord-ingly, I find that at all times material here, the Respond-entswere and are engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act. Both an-iThe motion of the General Counsel to correct errors in the transcriptisgranted and the transcript is deemed amended in accordance with theterms of the motion 300DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDswers admit, and I accordingly find, that the Union wasand is a labor organization within the meaning of Section2(5) of the Act.H. THEALLEGED UNFAIR LABOR PRACTICEA. TheBusinessof Respondent's and the Work ofTheir EmployeesThe following facts were stipulated by counsel.2 Eden-wald and Belt are New York corporations. Both operateout of offices located in Whitestone, Queens, New York.Edenwald received, in the year preceding issuance of thecomplaint,materialsand machine parts from points out-side of New York State having a value in excess of$50,000, and performed services valued in excess of$50,000 for various enterprises located in New YorkStatewhich were directly engaged in interstate com-merce and met the Board standard for the assertion ofjurisdiction exclusive of indirect inflow or indirect out-flow..Belt, atall times,was engaged in, providing equipmentmaintenanceservices and related services exclusively toEdenwald, and during the year preceding issuance of thecomplaintperformed services valued in excess, of$50,000. Edenwald is directlyengaged ininterstate com-merce and meets the Board standard for the assertion ofjurisdiction, exclusive of indirect inflow or indirect out-flow.Edenwald is a general contractor involved in heavyconstruction and sewer and road work, mostly undercontractswith municipalagencies.Itswork volume isnecessarilyseasonal. It isparty to a collective-bargainingagreementwhich had been negotiated with the Union bythe General Contractors Association of New York, Inc.to which it had given itsassent.It defines the appropri-ate bargaining unit as follows:(a)All employees who repair, service, assemble,maintainand rebuild all types of contractor machin-ery including the welding thereof, the handling,storing, pick-up and delivery of parts contingent tothe work and equipment covered by the agreementwith the Union and the driving of maintenance ve-hicles in the performance of their duties, the drivingof fuel, oil and grease trucks used to fuel and serv-ice contractors' equipment.(b)All employees who operate, only at Respond-ents'premises, hoisting devices, such as overheadcranes,yard derricks, portable cranes, forklifts andsimilarequipment, all in accordance with prior ju-risdictional precedentsEdenwald's unit employees varied in number at vari-ous periods of the year, averaging 18 with a mean of 38.The average number of Belt employees was 7 with a2 The matters narrated in this decision without evidentiary commentare those facts found by me on the basis of admissions in the answers,data contained in the exhibits, stipulations between or concessions bycounsel, undisputed or uncontradicted testimony, and, in instances whereconflicts in the testimony did not warrant discussion, the testimonywhich I have creditedmeanof 12. (The available figures were for the yearfrom 21 June 1986 through 11 July 1987.)The Respondents contend that Belt supplies a serviceto Edenwald consisting of repair and maintenance of thesmall vans,trucks, and automobiles, utilized at the Eden-wald jobsites, while Edenwald itselfisengaged in theconstruction business. Thus, there is no integrated oper-ation at major levels and the employees of Belt either donot perform the same kind of work as the Edenwald em-ployees, or they do it on a lighter scale. There is overlaponly in theessentialnature of some of the work, but inreality, it is claimed, it was different because the unionpersonnel were engaged in operation and repair of ex-tremely heavy equipment while the nonunion personnelwere limited to lighter types of equipment.The testimony established that Edenwald's union mem-bers included mechanics, whose function was to repairheavy equipment, and who generally possessed some spe-cial expertise in regard to engines,transmissions,or elec-tricalwork; a welder who, according to George Paletta,the secretary-treasurer of Belt, did "heavy welding"; amechanic who traveled in the field fixing breakdowns ofheavy construction equipment; a welder who workedboth in the yard and in the field, and who, according toPaletta, did "complicated work" in both places; and asecond traveling mechanic who went out 6 days a weekon a fuel truck to maintain fuel supplies, and who didrepair work both in the yard and in the field. Paletta de-fined "heavy welding" as work which involved the fabri-cationor maintenanceof extremely heavy pieces such asthe caterpillars, bulldozers, and heavy-duty hydraulic ex-cavators. Thus, Edenwald's employees included both me-chanics and welders, who worked both in the field andatEdenwald's premises and performed constructionwork and repairs on their own equipmentWalton's testimony comparing the type of work per-formed by the employees of the two companies wassketchy, but in the main indicated similarity between thework done by Belt employees and that performed by aconsiderable number of Edenwald employees.Waltonwas a welder. As a welder, he workedalongside unionwelders and alongside employees of both Edenwald andBelt.Hedid welding work at the shop and at construc-tion sites. The fact that his testimony was imprecise andhe was unable to furnish details oftime,place, and iden-tity of coworkers does not alter theessentialthrust of histestimony that employees of both companies did essen-tially similar work. Paletta's testimony tended to confirmthis.He claimed that certain welders performedmore in-tricatework and were required to be licensed in order tobe allowed to work at certainsitesand on derricks,cranes, and gasmains,but he conceded that welderswere not required to be certified for much of Edenwald'swork. This put Walton, who was not certified at thetimehe was hired, on thesame plane as someof Eden-wald's unionized welders.Respondents contended that the business of Belt waslimited to supplying repair andmaintenanceservice forthe small vans, trucks, and automobiles used by Eden-wald in the contractionbusiness.Paletta testified to thework functions of persons on the Belt payroll, all of EDENWALD CONSTRUCTION CO.301whom werenonunion.As names were presented to him,he described their duties: welders; repairer of small tools,saws, pumps (no welding involved); tire-changing andlightmechanicalwork on small equipmentand smalltrucks; automotive mechanic on small trucks and otheritems;partsman; yard man; hose-changing and minormaintenance-type repairs,as on tires.He observed thatthe men who did truck and automotive repairs had back-grounds with car and used truck dealersor gas stationsand that when they did repairs on heavy equipment,such as buckets, it was only after the buckets were takenoff theequipment.When asked to be more specific aboutwhat a worker actually did when he was performing a"mechanical function," Paletta stated that he would"change sparkplugs, he would take the partner sawsapart, pumps apart . . . pull the gaskets. Whatever waswrong with the small power-tool-type equipment, whichis basically the saws and the pumps, et cetera."Itwas stipulated that equipmentmaintenance andrepair services for Edenwald were and are customarilyperformed by either Edenwald or Belt employees andare occasionally performed by outside companies. Theinterchangeability is apparent, some Edenwald employ-ees performing the same light work that Belt employeesdid in connection with repairs and maintenance and Beltemployees performing Edenwald work, both in and outof thepremises.Walton testified that he worked side bysidewith Edenwald employees, in the field and in theshop.Itwashis understanding that they were unionizedbecause they told him so, although they never explicitlymentioned Local 15C; he inferred that that was theirunion because there was no other union in the shop. Hetestified that at thetimehe was hired Ortiz tested himand put him to work in the shop for the first 2 weeks.Thereafter,until the firstweek in August 1985, heworked in the field, returned to work in the shop in1986, and from then until the end of his employment on2 October 1986 he was sent into the field from time totime.Though, on cross-examination,Walton was ex-tremely vague with respect to when and where heworked outside the shop, his testimony in that regardwas not controverted.The evidence adduced at the hearing warrants theconclusion that Belt employees perform the same kind ofworkas a numberof the Edenwald employees. Whilethe latter performsometypes of work in the construc-tion industrywhich Belt employees do not perform,they, and the Belt employees, perform work in the cate-gory described in the definition of the appropriate bar-gaining unitcontained in the collective-bargaining agree-ment thatcovers "All employees who repair, service, as-semble,maintainand rebuiltall typesof contractor ma-chinery including the welding thereof." (Emphasis sup-plied.) It includes employees who are engaged in the"handling, storing, pickup and delivery of parts contin-gent to the work and equipment covered by the agree-ment with the Union."It is thereforeimmaterialthatsomeof the Edenwaldwelders are certified to do certain types of work whichare not performed by Belt employees or that some com-plicated repairs are madeonly by Edenwald personnel.There appears to have been plenty of lighter work to goaround; and it was done by employees of both Belt andEdenwald. Significantly, the collective-bargaining agree-ment draws no distinction but relates to repairs on alltypes of equipment. Paletta's testimony, carefully draw-ing a picture of heavy work by Edenwald employees andlightwork by Belt employees, counts for naught in thelight of the description of the unit to which Edenwaldagreed.3Ifind, therefore, that the Belt employees perform thesamekind of work performed by certain of Edenwald'sunionized employees and perform work of the type de-scribed in the definition of the appropriatebargainingunitcontained in the collective-bargaining agreementwhich was in force between Edenwald and the Union atthe pertinenttimesin this case.B. The Interrelationships of the RespondentsThe Respondent Companies are owned and operatedby four closely related persons. George Follini is presi-dent and his brother, Charles Follini, is secretary-treasur-er of Edenwald. They are Edenwald's sole stockholdersand directors. Robert Follmi, their nephew, is president,and George Paletta— son-in-law of George Follini, is sec-retary-treasurer of Belt. They are the sole stockholdersand directors of that corporation.Paletta is deeply involvedin andconversant with theaffairsof Edenwald. He testified unhesitatingly withregard to its payroll, its employees, and its operations.He testified that he performs "consulting" work forEdenwald relating to its equipment and service require-ments.He started to say that he received a salary forthatwork, but corrected himself and stated that he re-ceives a check and not a salary. No one who was admit-tedly affiliatedwith Edenwald appeared at the hearing;the testimony on behalf of both Respondents camealmost entirely from Paletta.BesidesPaletta's detailed testimony regarding Eden-wald's payroll records and employees, he testified withregard to the status of Manuel Ortiz. Ortiz was an Eden-wald employee and Edenwald's answer admitted that hewas a supervisor of Edenwald's employees within themeaning of Section 2(11) of the Act. He was a workingforeman, a Class A mechanic,and amember of theUnion. The existence of crossover management was ob-vious, with both Paletta and Ortiz involved in all aspectsof the work of both companies. The authority of Ortizover the employees of Edenwald and the Edenwald shopwas described by Paletta: "He directs the employees' op-eration inthe shop, he determines the repairs to theequipment and he will do some of the work himself onthe intricate matters."Consultation between Paletta and Ortizis intensive.They confer everyday. They set up work for the follow-ing day. Paletta seemed to make no distinction betweenplanning for Edenwald workand planningforBeltwork. He testified that he and Ortiz "will set up whathas to be done. He will follow up and oversee . . . andsTestimony by Robert Follini, Belt's president, and Paletta, Belt's sec-retary-teasurer, that they were never asked by Local 15C to include Beltemployees in the Edenwald bargaining unit, is not probative on any ofthe issues of this case 302DECISIONSOF THE NATIONALLABOR RELATIONS BOARDreport to me . . . how the situations are going" "Situa-tions" is a word that more appropriately refers to con-struction jobs than minor repairs The reports he re-ceived from Ortiz covered the work of both companies,involving the equipment under repair and the "progressof the shop in general"and they discussed"areas . . . tobe done":Q. Does Mr. Ortiz have any input on the workthat's to be done?A. He can make suggestions.Iwill know wherethe necessary areas are to be done.Q. Andyou say he reports to you.A. Yes.Q.What does he report to you?A. He reports the progress of whatever equip-ment is being repaired,he reports on any new inno-vations that might be coming out that I might be in-terested in and he reports on the progress of theshop in general.Q. And Mr.Ortiz also supervises Edenwald em-ployees as well, does he not?A. Yes,he does.It is impossible to tell where their concern with onecompany ends and their concern with the other begins,which isnot surprising in view of the enormous amountof evidence of common management and control, evento the extent of representationby one attorney at thehearing.AntonioFiorenza is controller of both compa-nies and filed corporate banking resolutions with Chemi-cal Bank for Edenwald and with Chase Manhattan Bankfor BeltHe is a signatory for checksof bothcorpora-tions.The two companies share space in premises leasedby Edenwald,but Belt is not a party to any lease andpaysno rent at all. Edenwald purchases all supplies forboth companies.Belt makes no purchases and owns noequipmentEmployees of bothcompanies change intotheirwork clothes in the same locker room.They allwear work uniforms distributedby Ortizwhich bear thename of Edenwald.Suchaccounting,payroll,auditing,and legal services as Belt may require are furnishedthrough Edenwald. Edenwald is Belt's sole customer andits only source of revenue. It wasfounded byEdenwald,which providedits startup capital.Under thesecircum-stances, it is of little significance that Belt renders bills toEdenwald which Edenwald paysby check,and that Beltpays its own payroll and insurance expenses.The tie-in isso complete that Belt'sbusiness volume varies in directproportion to the seasonal activity of Edenwald and Beltlaysoff employees during Edenwald'sslow periods.Walton testified that he never saw Belt's name on any-thing buthis paycheckstubs. It was easy for him to beconfused as to the identity of his employer in view of thesimilar type of work being doneby employees of thetwo companies and the omnipresent supervisionof Ortiz.Paletta contended thatWalton could not have beenconfused about whom heworked forbecause he inter-viewed himfor the job afterOrtiz recommended himand they discussed pay rate and duties. Walton insistedthat only Ortizinterviewed him and that he did notspeak to Paletta until 60 days later when he wanted toget a pay raise and wastold byhis coworkers that Pa-lettawas the man he had to talk to. I credit Walton's tes-timony. Though Paletta asserted that he ran the day-to-day operations of Belt and that there were no other su-pervisors employed by Belt, his testimony also showedthat Ortiz'involvement with Belt's affairs is considerable.Paletta naturally has the final word on hiring,but Ortizinterviews prospective employees for him and ascertainstheir knowlege and experience.Paletta testified he re-ceives Ortiz' recommendations and did not claim to haveever rejected or reinterviewed any of the applicants rec-ommended by Ortiz.Walton's testimony presents difficulties.His assertionthat he believed he was working for Edenwald because,among other things, he did not examine his paychecksduring the first 8 or 10 months of his employment is hardto believe. His testimony regarding when and where heworked off the Edenwald premises is vague He knewonly first names or nicknames of coworkers. He had toconcede, despite his initial testimony,that after August1985 he worked in the field only occasionally.But hisdemeanor was credible and the rest of his testimonyamply supported the General Counsel's contentions. Hisbasic story,that he worked alongside union employeesdoing similar work both on and off the Edenwald prem-ises, remains unrebutted and for the most part not evendenied by Paletta.Much of Paletta's testimony simply confirmed and am-plified the other evidence in the record that Respondentswere an integrated business enterprise and a single em-ployer.The employees work in a common workplace orat the same worksites,side by side. The similarity oridentity of their work functions is significant in extent,and where it differs it does so because some Edenwaldemployees who perform the same work have a higherdegree of experience or expertise and therefore handlemore complicated work or because they are employeeswho are primarily involved in Edenwald'sconstructionwork.Employees are interchanged between the twocompanies to the extent that their nominal employmentby one or the other of the companies does not restrictthe manner of their assignment.They all work under thesupervision of Manuel Ortiz,a working foreman on theEdenwald payroll who is concededly a supervisor withinthemeaning of Section 2(11) of the Act. Ortiz worksclosely with and reports daily to Paletta and has an im-portant function in screening job applicants for both, Beltand Edenwald.There certainly is no arm's-length relationship betweenthe companies.Belt was started up with capital providedby Edenwald to provide specific services for Edenwald,and has no other customer.Its equipment and administra-tive needs are met by Edenwald.One person is control-lerof both companies.Belt derives its entire incomefrom Edenwald Close family ties bind the principals ofthe two companies.There truly exists in this situation"such actual or active common control, as distinguishedfrom merely a potential,as to denote an appreciable inte-gration of operations and management policies." SeeTeamsters Local 639,158 NLRB 1281,1286 (1966).Accordingly,Ifind that Edenwald and Belt are asingle employer of the Belt employees. EDENWALD CONSTRUCTION CO303C. ConclusionsIhave found that the Respondents are an integratedbusiness enterprise and constitute the single employer ofcertain unionized Edenwald employees and of employeesof Belt who perform similar work functions. The appro-priate bargaining unit defined in the collective-bargainingagreement between Edenwald and the Union includesemployees performing those work functions. The Re-spondents moved at the hearing to dismiss the complainton the ground that single employer status had not beenestablished and that, even if it had been, the incorpora-tion of the Belt employees into the bargaining unit wouldhave been an unlawful accretion since they would havebeen deprived of their right to vote on representation.Decision on the motion was reserved until decision onthe overall record. The accretion argument deservescomment, for my conclusion that Respondents constitutea single employer does not necessarily mean that all em-ployees belong in the same bargaining unit. The circum-stances must determine whether one or separate units areappropriate. See supplemental decision inPeterKiewitSons' Co,231 NLRB 76 (1977). In the circumstances ofthis case, the motion must be denied.The bargaining unit description covers employees whorepair and maintain"contractor machinery,including thewelding thereof." Paletta described the work of the Beltemployees as involving the repair of automobiles, vans,and buckets (after they were detached from the heavyequipment).No real accretion issue exists,for the reasons that theBelt employees would not more naturally form a sepa-rate unit in the context of the existing work situation.This case simply amounts to a question of whether theyare properly includable in an existing bargaining unitwhich is defined to include the very type of work func-tion they are performing. It requires an affirmativeanswer. The evidence adduced as to the respective num-bers of Edenwald and Belt employees is therefore notgermane to this discussion (It works to the advantage ofinclusion in any event, for the Edenwald employees out-numbered the Belt employees.) The Respondents aresimply ignoring the facts of this case in their reliance oncases such asWackenhut Corp.,226 NLRB 1085 (1976),andServair,Inc.,252 NLRB 670 (1980), in which thework situations were such that the groups of employeesinvolved could constitute appropriate units on their own.Reliance is similarly misplaced inNLRB v. Stevens Chrys-ler-Plymouth,773 F.2d 468 (2d Cir 1985), for in that casethe court expressly pointed out that not only were theresignificant differences in employment conditions and su-pervision of two groups of automotive service employeesof a singleemployer, but one group had been conscious-ly excluded from a prior election held among employeesof the other group by express agreement. (Mere failureof the Union here to demand the inclusion of the Beltemployees in the unit is not the same as a deliberate, ex-press agreement excluding a group of employees.)Accordingly,RespondentshaveviolatedSection8(a)(1) and(5) of the Act.Appalachian Construction,235NLRB 685 (1978).CONCLUSIONS OF LAW1.Edenwald Construction Co., Inc. and Belt Contract-ing Co., Inc. constitute a single employer for jurisdic-tional purposes and are now and have been at all timesmaterial engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2. International Union of Operating Engineers, Local15C, AFL-CIO is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondents violated Section8(a)(1) and(5) of theAct by failing and refusing to provide the employees ofRespondent Belt Contracting Co, Inc. with the wagerates or the benefits contained in the collective-bargain-ing agreementeffective from 9 October 1984 through 8October 1987 to which the Union and the General Con-tractors Association of New York, Inc. were signatoriesand to which it had assented.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActREMEDYHaving found that the Respondents have engaged incertain unfair labor practice, I find it necessary to orderthem to cease and desist and to take certain affirmativeaction designed to effectuate the policies of the Act. TheRespondents, jointly and severally, shall be required tomake Attmore Walton, and any other emloyee on thepayroll of Belt who has received less than contract ratesof pay, whole for earnings losses suffered by reason ofRespondents' failure to pay wages and benefits at therate called for in the contract from and after 19 June1986, with interest, as computed inNew Horizons for theRetarded,283 NLRB 1173 (1987) 4In his posthearing brief, counsel for the General Coun-selhas requested a visitatorial clause authorizing theBoard, for compliance purposes, to obtain discoveryfrom the Respondents under the Federal Rules of CivilProcedure, subject to supervision of the United Statescourt of appeals enforcing the Order However, nothingin his lengthy argument in support of the request relatesspecifically to the conditions or the circumstances of thiscase. Instead,iturges such inclusion on the basis of gen-eral utility while counsel concedes that "it is impossibleto predict at the pre-compliance stage which respondentswill later refuse to cooperate." In the absence of anydemonstration that a visitatorial clause is needed underthe circumstances of this case,I find it unnecessary to in-clude such a clause.[Recommended Order omitted from publication.]°UnderNewHorizons,interest is computed at the "short-term Federalrate" for the underpayment of taxes as set out in the 1986 amendment to26 US C § 6621 Interest accrued before 1 January 1987 (the effectivedate of the amendment) shall be computed as inFlorida Steel Corp,231NLRB 651 (1977)